NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50364

                Plaintiff-Appellee,             D.C. No. 2:08-cr-00504-DSF-1

 v.
                                                MEMORANDUM*
ARTEMIO GONZALEZ ANDRADE, AKA
Artemioi Gonzalez Andrade, AKA Artemio
Gonzalez, AKA Temo, AKA Youngster,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Artemio Gonzalez Andrade appeals from the district court’s judgment and

challenges the 24-month sentence imposed following revocation of his supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Andrade first contends that the district court procedurally erred by failing to

address his mitigating arguments and adequately explain the sentence, and by

imposing the sentence to punish him for the conduct underlying the revocation.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none.

      The record reflects that the district court considered Andrade’s arguments in

favor of a non-custodial sentence and adequately explained its reasons for

imposing the within-Guidelines sentence, including the need to protect the

community and deter Andrade’s criminal conduct. See United States v. Carty, 520

F.3d 984, 991-92 (9th Cir. 2008) (en banc). Moreover, the record does not support

Andrade’s contention that the district court impermissibly imposed the sentence to

punish his revocation conduct. See United States v. Simtob, 485 F.3d 1058, 1062

(9th Cir. 2007) (seriousness of offense underlying the revocation “may be

considered to a lesser degree as part of the criminal history of the violator”).

      Andrade next contends that the sentence is substantively unreasonable in

light of several mitigating factors, including his new dedication to religion, his

positive performance in custody, his familial reasons for reentering the United

States, and his overstated criminal history. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The 24-month

sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing


                                           2                                       19-50364
factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

      Appellant’s unopposed request for judicial notice, and appellee’s unopposed

request for judicial notice, are GRANTED.

      Appellee’s motion to withdraw its excerpts of record is GRANTED. The

Clerk will strike the supplemental excerpts of record at Docket Entry No. 30.

      AFFIRMED.




                                         3                                  19-50364